DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant Arguments/Remarks Made in an Amendment received on July 18, 2022. Claims 1-11 and 14-17 are currently pending. Claims 12-13 and 18-28 have been canceled. 
Response to Arguments
Applicant's arguments filed July 18, 2022 have been fully considered but they are not persuasive. Applicant argues that it would not be obvious to combine Smith (US 2011/0270255) and Torrie (US 2012/0136357), further in view of White (US 2009/0254093) to arrive at the drill guide of claim 1 for the following four reasons:
1) There is no motivation to combine the drill of Smith intended for the coracoid process anatomy with the drill of Torrie intended for a larger bone and cavity. 
Applicant’s argument is not found persuasive because Smith discloses a plurality of arms for positioning and locking about the coracoid process, but fails to disclose the arms made of a material that makes it resiliently flexible, such as plastic. However, Torrie teaches materials, i.e. plastics and Nitinol, which makes it’s arm resiliently flexible ([paragraphs 0044-0046] of Torrie). Therefore, it is a mere substitution of material to achieve a desired effect rather than a change of structure size to accommodate differing anatomy.
2. There is no motivation to modify Smith to include any additional structures and/or size to arrive at the instrument of the claimed drill, because there is no advantage that is needed nor relevant in Smith. 
Applicant’s argument is respectfully traversed because the Office Action expressly states a rationale or reason to modify Smith in view of Torrie to arrive at the claimed invention. The rationale to modify the plurality of arms of Smith to be made of resiliently flexible material would allow the arms to bend yet return to its original position once the force is removed. The flexibility would be helpful during a procedure to adjust to the anatomy of interest and provide a better grip.
3. Providing a resiliently flexible arm or an arm formed of plastic in the device of Smith would require the elimination of the actuating means (28) with elongate rods (29) and rotary knob (27) as well as pivots (33, 33’) and would require a substantial reconstruction and redesign of the elements of Smith.
Specifically, there is no mention in Smith that constructing the arms of plastic would destroy or require significant modification to the design. Furthermore, the use of resilient material, i.e. plastic, to manufacture orthopedic guide devices is well-known to one having ordinary skill in the art, but is expressly taught by Torrie.
4. The combination of references Smith, Torrie, and White fail to disclose the following specific elements of the drill guide of claim 1, i.e., a plurality of resiliently flexible arms “formed of resilient plastic and are integral with the cannulated shaft” and “adapted to reference opposite peripheral edges of a bone to be drilled and to automatically determine a center of the bone to be drilled.”
 In response to Applicant's piecemeal analysis of the references, one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. Smith in view of Torrie disclose a plurality of resiliently flexible arms formed of resilient plastic and adapted to reference peripheral edges of a bone to be drilled and to automatically determine a center of the bone to be drilled. Regarding the arms being integral with the cannulated shaft, forming in one piece an article which has been formed in two pieces and put together involves only routine skill in the art. The USC 103 rejection of claim 1 is below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4, 5, 11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0270255 A1) in view of Torrie et al. (US Patent Publication 2012/0136357).
Regarding claim 1, Smith discloses a drill guide (fig. 2 (22)), comprising at least one cannulated shaft (fig. 5b (35)) with a longitudinal axis [0058], a proximal end (fig. 2 (40)) and a distal end (fig. 3b (33)); and a plurality of flexible arms (fig. 3b (31)) located at the distal end of the at least one cannulated shaft (fig. 3a-3b), wherein at least two of the plurality of flexible arms are capable of referencing peripheral edges of bone to be drilled and to automatically determine a center of the bone to be drilled ,i.e. the drill can position itself by being clipped or clamped onto the bone.
Smith (Figs 2-11) fails to disclose resiliently flexible arms formed of resilient plastic and the plurality of resiliently flexible arms are integral with the cannulated shaft. However, Torrie et al. disclose a drill guide (14, Figure 1) with a resiliently flexible arm (21, Figure 1) formed from a material having memory properties, such as Nitinol or a suitable plastic (paragraph [0045]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the arms of Smith (Figures 2 to 11) formed from a resiliently flexible plastic as taught by Torrie et al. in order to allow the arms to bend yet return to its original position once the force is removed. 
 Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified Smith drill guide with the plurality of resiliently flexible arms being integral with the cannulated shaft, since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  
Regarding claim 4, the modified Smith’s drill guide discloses the drill guide of claim 1, wherein the plurality of resiliently flexible arms consists of two flexible arms that references two peripheral edges of one bone (fig. 8 [0052] of Smith). 
Regarding claim 5, the modified Smith’s drill guide discloses the drill guide of claim 4, wherein the bone is a clavicle or a coracoid ([0059] of Smith). 
Regarding claim 11, the modified Smith’s drill guide discloses the drill guide of claim 1, wherein the at least one of the plurality of flexible arms (fig. 3b (31) of Smith) comprises a linear segment (see fig. below of Smith) and a curved or bowed segment (fig. 2 (32) [0061] of Smith), the curved or bowed segment extending past a most distal end of the cannulated shaft (fig. 2, 5A-5B of Smith). 

    PNG
    media_image1.png
    186
    229
    media_image1.png
    Greyscale

Regarding claim 14, the modified Smith’s drill guide discloses the drill guide of claim 1, wherein the plurality of flexible arms is symmetrically located relative to the longitudinal axis ([0068] fig. 4B of Smith).
Regarding claim 16, the modified Smith’s drill guide discloses the drill guide of claim 1, wherein the drill guide is used in arthroscopic ([0030] of Smith), open, or endoscopic surgery. 
Regarding claim 17, the modified Smith’s drill guide discloses the drill guide of claim 1, wherein the drill guide is used in acromioclavicular joint reconstruction ([0014, 0048] of Smith).
Claims 2, 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0270255 A1) and Torrie et al. (US Patent Publication 2012/0136357), further in view of Singhal et al. (US 2010/0292743 A1).
Regarding claim 2, the modified Smith’s drill guide discloses the drill guide of claim 1, but does not explicitly disclose wherein the drill guide is self-positioning. However, Singhal et al. disclose wherein the drill guide is self-positioning [0037] (“The position at which the instrument centres itself”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the modified Smith’s drill guide with Singhal et al. as both disclose the devices with multiple flexible arms that are curved to accommodate the desired bone. Singhal et al. further teaches that the device “the position at which the instrument centres itself on the femoral neck is thus determined by the inferior angle of the femoral neck…the curvature of the arms 6, 8…such that, with the instrument clamped in the manner described above, the axes of the bores converge towards the centre of the femoral neck…” [0037]. Because the ability to be self-positioning/ self-centering is taught as being determined essentially by the geometry of the bone, the various shapes and curves of the arms taught by Smith could render the instrument self-positioning as well [0024, 0061] (i.e. Singhal et al. teaches the curvature of arms allowing for self-positioning and Smith teaches arms of various curvatures and shapes).  
Regarding claim 3, the modified Smith’s drill guide discloses the drill guide of claim 2, wherein the drill guide is self-centering [0037 of Singhal et al.]. 
Regarding claim 15, Smith discloses a drill guide (fig. 2 (22)), comprising at least one cannulated shaft (fig. 5b (35)) with a longitudinal axis [0058], a proximal end (fig. 2 (40)) and a distal end (fig. 3b (33)); and a plurality of flexible arms (fig. 3b (31)) located at the distal end of the at least one cannulated shaft (fig. 3a-3b), wherein at least two of the plurality of flexible arms are capable of referencing peripheral edges of bone to be drilled and to automatically determine a center of the bone to be drilled, i.e., the drill can position itself by being clipped or clamped onto the bone.
Smith (Figs 2-11) fails to disclose resiliently flexible arms formed of resilient plastic and the plurality of resiliently flexible arms are integral with the cannulated shaft. Smith fails to disclose two cannulated shafts to drill two bone tunnels or holes into the bone. 
However, Torrie et al. teaches a drill guide (14, Figure 1) with a resiliently flexible arm (21, Figure 1) formed from a material having memory properties, such as Nitinol or a suitable plastic (paragraph [0045]). However, Singhal teaches two cannulated shafts fig. 2 (90) [0031, 0034 of Singhal et al.].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the arms of Smith (Figures 2 to 11) formed from a resiliently flexible plastic as taught by Torrie et al. in order to allow the arms to bend yet return to its original position once the force is removed. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the drill guide of smith with two cannulated shafts to drill two bone tunnels or holes in the bone as taught by Singhal in order to drill two bone tunnels or holes in the bone.
 Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified Smith drill guide with the plurality of resiliently flexible arms being integral with the cannulated shaft, since forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2011/0270255 A1) in view of Torrie et al. (US Patent Publication 2012/0136357).
Regarding claim 6, the modified Smith’s drill guide discloses the drill guide of claim 4, but does not explicitly disclose wherein the bone is a fibula. 
Regarding claim 7, the modified Smith’s drill guide discloses the drill guide of 4, but does not explicitly disclose wherein the bone is a patella.
It would have been obvious to one of ordinary skill in the art at the time of filing to adapt the instrument taught by Smith to be used with the fibula or patella as Smith teaches the instrument to accommodate “a particularly irregular-shaped bone or tissue” [0059] particularly for arthroscopic procedures [0030], making the instrument capable of being used with the fibula and/or patella if desired.  	Regarding claim 8, the modified Smith’s drill guide discloses the drill guide of claim 1. 
However, Smith does not explicitly disclose the plurality of flexible arms consisting of three flexible arms that reference peripheral edges of two bones.
The instrument taught by Smith is depicted as being used on a shoulder and is capable of being in contact with two of more bones during the procedure detailed in [0048], especially in the embodiment shown in fig. 3b, where the instrument has pivot points [0057].  
Regarding claim 9, the modified Smith’s drill guide discloses the drill guide of claim 8, wherein the two bones are a clavicle fig. 1 (11) and a coracoid fig. 1 (14) [0048]. 	Regarding claim 10, the modified Smith’s drill guide discloses the drill guide of claim 8. 
However, while Smith does not explicitly disclose wherein one of the three flexible arms references one side of one of the bone, and the other two of the three flexible arms reference another bone, the device taught by Smith is capable of this function. For example, the use of the device in a heavily crowded area of the body, such as a wrist. As the bones of a wrist are small and plenty, the use of the device taught by Smith would likely result in the plurality of arms contacting different bones of the wrist.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday (8am to 5pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Diana Jones/           Examiner, Art Unit 3775                     

/KEVIN T TRUONG/           Supervisory Patent Examiner, Art Unit 3775